Court of Appeals
                                  First District of Texas
                                         BILL OF COSTS

                                           No. 01-13-00487-CV

                                             Cynthia Goodie

                                                    v.

        Madison Barnwell Partnership, Robert Barnwell, Wanda Barnwell, and Cathy Ulmer

              NO. 2010-74865 IN THE 215TH DISTRICT COURT OF HARRIS COUNTY



 TYPE OF FEE            CHARGES                 PAID/DUE               STATUS                 PAID BY
MEDIATION FEE              $10.00              07/17/2014               E-PAID                  APE
   MT FEE                  $10.00              06/11/2014             INDIGENT                  ANT
 RPT RECORD              $2,946.00             03/06/2014             UNKNOWN                   UNK
   COPIES                  $1.00               02/25/2014                PAID                   APE
 CLK RECORD              $1,010.00             02/18/2014             INDIGENT                  ANT
   MT FEE                  $15.00              08/08/2013             UNKNOWN                   ANT
 CLK RECORD               $105.00              07/23/2013             UNKNOWN                   ANT
    FILING                $175.00              06/11/2013             UNKNOWN                   ANT

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $4,272.00.

                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.
IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this February 6, 2015.